IN THE UNITED STATES COURT OF APPEALS

                                     FOR THE FIFTH CIRCUIT

                                     _____________________

                                          No. 00-10581
                                     _____________________



JOEL F. ARNOLD; ET AL.,

                                                                                  Plaintiffs,

BOBBY MAXWELL,

                                                                          Plaintiff-Appellant,

                                                 versus

U.S. DEPARTMENT OF INTERIOR,

                                              Defendant-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Northern District of Texas
                      USDC No. 3:96-CV-3077-P
_________________________________________________________________
                           March 19, 2001

Before FARRIS*, JOLLY and DAVIS, Circuit Judges.

PER CURIAM:**

          Bobby Maxwell, one of three plaintiffs in a Title VII lawsuit

against the U.S. Department of the Interior, appeals the district

court’s award of attorneys’ fees.                          In the underlying lawsuit, a

jury        found      that      the     U.S.     Department         of    the   Interior      had



   *
       Circuit Judge of the Ninth Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discriminated against the three plaintiffs by considering race and

gender in its promotions.   Of the three plaintiffs, however, the

district court found that only Bobby Maxwell was entitled to

compensatory damages.    The court also granted summary judgment

against the other two plaintiffs on their claim of retaliation.

See Arnold v. U.S. Dep’t of the Interior, 213 F.3d 193 (5th Cir.

2000) (describing the facts and affirming the district court’s

ruling that the other plaintiffs were not entitled to compensatory

damages).

     In computing attorneys’ fees, the district court found that

all three plaintiffs in the suit were prevailing parties, entitled

to an award of fees under Title VII.    See 42 U.S.C. § 2000e-5(k).

After calculating a revised lodestar amount, the district court

reduced the fee by 35 percent, noting that the total fee award of

$211,469.25 for all three plaintiffs was not reasonable due to the

limited success of the lawsuit. Maxwell, the only plaintiff to

appeal this ruling, now argues that the district court should have

considered the plaintiffs’ success on an individual basis, and

should not have reduced his award, because he was fully successful

in his suit.

     We review the district court’s determination of an attorneys’

fee award for abuse of discretion.     Hadley v. VAM P T S, 44 F.3d
372, (5th Cir. 1995).   In determining an appropriate fee award in

a situation where only some claims were successful, a district

court can consider the overall result obtained if the claims
involve a common core of facts or related legal theories.             Hensley

v. Eckerhart, 461 U.S. 424, 435 (1983).       Here, although there were

three separate plaintiffs, they were represented by the same

attorneys.   The plaintiffs submitted a joint complaint arising out

of the same core of facts and based on the same legal theories, and

also submitted a joint application for attorneys’ fees.           Although

it might have been preferable for the district court to consider

attorneys’ fees on an individual basis, we cannot conclude that the

district court abused its discretion by considering the fee award

for the case as a whole.     Furthermore, the district court did not

abuse its discretion in reducing the award as excessive in relation

to the results obtained.

     Because we find that the district court did not abuse its

discretion   in   reducing   the   total   attorneys’   fee   award    by   35

percent, the judgment of the district court is

                                                         A F F I R M E D.